Morton, C. J.
At the trial the plaintiff relied upon the last count in her declaration, in which she alleges that she was injured by the negligence of the defendant in not giving her proper instructions as to starting, stopping, and cleaning the machine upon which she was set to work. The duty of an employer to take proper precautions for the safety of a person employed in running or tending machinery, and, where such person is young and inexperienced, to give him proper instructions so as to enable him to understand and appreciate the danger attending his employment, is fully considered in Coombs v. New Bedford Cordage Co. 102 Mass. 572.
In the case at bar, the plaintiff, a girl of thirteen years of age, was set to work upon spinning frames, her duty being to piece up ends, to keep the roping in, and to clean up. In attempting to clean a wheel at the end of the spinning frame, her finger was caught between a spoke of the wheel and the end of the frame, and she was injured. She testified that she had never been told how to clean the wheel, but attempted to clean it by doing as she had seen the other help do; that she had never before attempted to clean a wheel when the speed was on; that “ the proper way to clean the wheel was to wipe one spoke at a time with a piece of waste, and, in order to bring the spokes into position to be wiped, it was necessary to give the wheel a partial revolution each time by means of a peculiar movement of the shipper above the frame ”; and that “ she had never been instructed how to give this peculiar motion to the shipper in order to secure a partial revolution of the wheel.”
The jury viewed the premises, thus gaining a clear knowledge of the character of the machinery, and, if they believed the plaintiff, were justified in finding that the defendant was guilty of negligence in setting the plaintiff to work upon dangerous machinery without giving her proper instructions. It is true that the plaintiff was directly contradicted by witnesses called *26by the defendant, but it is peculiarly within the province of the jury to judge between conflicting witnesses, and we cannot say, as matter of law, that they should believe one witness rather than another. They believed the plaintiff, and found that the defendant was negligent in failing to give her proper instructions as to managing the machine.
But the defendant contends that, if this be so, yet the plaintiff has not proved that her injury was caused by such failure to instruct her. She testified that she knew that the wheel must be still in order to wipe it; that, after wiping one spoke, she gave the wheel a motion, as she had observed the other girls do, supposing that it would give it a partial revolution, and that it would stop and leave the next spoke in proper position to be wiped; that while it was in motion she. attempted to pick off a little piece of waste; and that it went faster and farther than she expected, and caught her finger between the spoke and the frame. Upon her evidence, it was competent for the jury to find that the injury was caused by the defendant’s negligence. They may have been satisfied that, if she had been properly instructed how to give the peculiar motion of the shipper which would produce a partial revolution, the accident would not have happened. It is not an unreasonable presumption, that, if she had known how to give this peculiar motion, she would have done so, and the accident could not have happened.
The defendant also contends that the plaintiff was not in the exercise of due care. She must show that she exercised such care and prudence as can reasonably be expected of a girl of her age and capacity. Plumley v. Birge, 124 Mass. 57. We cannot say that she. knowingly or recklessly put herself in a position of danger. If she believed that she had given a motion to the wheel which would cause- only a partial revolution, there was no apparent danger or conscious imprudence in attempting to pick off a piece of waste from the spoke. It was for the jury to decide how far they believed her, and whether or not she was in the exercise of due care. We must assume that the case was submitted to the jury with all proper instructions, and we cannot say,- as matter of law, that their verdict was not justifiable.
For these reasons, a majority of the court is of opinion that the exceptions should be overruled. Exceptions overruled.